Per Ctjriam,
Conceding for the argument that the reference in clause 12 of the lease to the arbitration act of 1836 is sufficient to constitute an arbitration under rule of court the present claim is not under clause 12 but clearly under clause 11 which does not refer to the statute at all. It is a separate clause providing for a special tribunal to settle a special subject of dispute, a technical and professional tribunal for a technical, scientific question, to wit: how much minable coal still remains unmined in the land.
Notwithstanding, therefore, the generality of the language of clause 12 that any differences arising between the parties in reference to any matter relating to the agreement should be referred to three disinterested persons, it cannot be held to include a special subject of difference for which a different, special and peculiarly appropriate tribunal had been already provided.
It is much to be regretted that agreements to arbitrate, founded on consideration, should be excepted from the general law of contracts and treated as revocable by one party without consent of the other. But the law is too firmly settled to be changed without legislative authority.
Judgment affirmed.